Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,953,796(‘796).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: 
  -- Claims 1 and 7 recites essentially the same subject matter as that of claims 1 and 12, respectively, of ‘796, except for the vicinity monitoring unit having a sensor, and first personnel tracking unit in communication with the vicinity monitoring unit, such that boundaries of the protected areas are communicated to the first personnel tracking unit.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate a sensor into the transmitter and receiver, since the transmitter and receiver are configured to vehicles, which would thereby constitute a sensor.  As well, it would have also been obvious to one of ordinary skill to implement a tracking unit to communicate with the vicinity monitoring unit, since this would have been necessary in order for the monitoring unit to communicate and provide information pertaining to hazardous situations being detected.
  -- Claim 2 recites essentially the same subject matter as that of claim 2 of ‘796.
  -- Claim 3 recites essentially the same subject matter as that of claim 3 of ‘796.
  -- Claims 4-5 recite essentially the same subject matter as that of claim 1 of ‘796.
  -- Claim 6 recites essentially the same subject matter as that of claim 5 of ‘796.
  -- Claims 8 and 9 recites essentially the same subject matter as that of claim 13 of ‘796.
  -- Claims 10-12 recite essentially the same subject matter as that of claim 12 of ‘796.
  -- Claim 13 recites essentially the same subject matter as that of claim 14 of ‘796.
  -- Claim 14 recites essentially the same subject matter as that of claim 15 of ‘796.
  -- Claims 15-17 recite essentially the same subject matter as that of claim 16 of ‘796.
  -- Claims 18-19 recites essentially the same subject matter as that of claim 18 of ‘796.
  -- Claim 20 recites essentially the same subject matter as that of claim 19 of ‘796. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687